     Case: 1:17-md-02804 Doc #: 3710 Filed: 05/03/21 1 of 3. PageID #: 511065




                            UNITED STATES DISTRICT COURT
                             NORTHERN DISTRICT OF OHIO
                                  EASTERN DIVISION

 IN RE: NATIONAL PRESCRIPTION                    )   MDL 2804
 OPIATE LITIGATION                               )
                                                 )   Case No. 1:17-MD-2804
 THIS DOCUMENT RELATES TO:                       )
                                                 )   Judge Dan Aaron Polster
 All Cases                                       )
                                                 )   ORDER REGARDING THE SHARING
                                                 )   OF CONFIDENTIAL MDL NON-
                                                 )   DISPENSING DATA DISCOVERY
                                                 )   INFORMATION WITH THE
                                                 )   ATTORNEYS GENERAL OF HAWAII,
                                                 )   MICHIGAN, AND MISSISSIPPI




       On March 30, 2021, Special Master David R. Cohen issued a Protective Order (Doc. 3666)

permitting Plaintiffs to share certain Confidential and Highly Confidential MDL discovery

(“Confidential Discovery Information” or “CDI”) with the Attorneys General of Hawaii,

Michigan, and Mississippi (“the State AGs”). On April 20, 2021, Defendants filed an objection to

permitting the sharing of this CDI. (Doc. 3701). On April 27, 2021, Plaintiffs filed their opposition

to defendants’ objection. (Doc. 3705).

       For the reasons set forth below, defendants’ objection is conditionally SUSTAINED.

Specifically, unless and until the State AGs directly (i.e., not through Plaintiffs’ counsel) request

CDI and aver they need it for a law enforcement purpose, sharing of CDI is not permitted

       Special Master Cohen concluded Case Management Order No. 2 (Doc. 441; amended at

Doc. 2688) (“CMO 2”) permitted the disclosure of the CDI to the State AGs under sub-paragraphs

33.j and 34.h. These sub-paragraphs permit the release of “Confidential Information” (33.j) and

“Highly Confidential Information” (34.h) to “State or federal law enforcement agencies, but only
     Case: 1:17-md-02804 Doc #: 3710 Filed: 05/03/21 2 of 3. PageID #: 511066




after such persons have completed the certification contained in Exhibit A, Acknowledgment and

Agreement to Be Bound.” CMO 2 at 12, 15.

        The Court agrees with Special Master Cohen’s initial conclusion that CDI may be disclosed

to outside law enforcement agencies ௅ which, of course, includes the State AGs. As Special Master

Cohen correctly described (Protective Order at 8), sub-paragraphs 33.j and 34.h would be rendered

meaningless if they were limited to only those law enforcement agencies that use MDL discovery

for MDL litigation, because those entities would not need 33.j and 34.h to access the discovery at

issue. Accordingly, Defendants’ argument that CDI can only be shared “solely for the purposes

of this Litigation” (objection at 3–4) fails.

        The Court now holds, however, that for the State AGs to obtain CDI, they must request it

personally. To date, the Court is unaware of any State AG requesting the CDI directly. Instead,

Plaintiffs’ counsel have sought sharing of CDI, asserting the State AGs need it. While Special

Master Cohen correctly noted “this Court is not in a position to ascertain or second-guess whether

a State AG is actually or intending to exercise law enforcement authority,” (Protective Order at 7)

the Court does agree with Defendants that, to obtain CDI, the State AGs must themselves state

explicitly they need it for some law enforcement purpose. To satisfy this new requirement, the

State AGs must themselves submit a request for the CDI and aver they need it for a law

enforcement purpose. For Plaintiffs’ counsel to do so is insufficient, as they cannot speak for the

State AGs as to whether any law enforcement function exists.




                                                2
     Case: 1:17-md-02804 Doc #: 3710 Filed: 05/03/21 3 of 3. PageID #: 511067




       Accordingly, the Court hereby conditionally SUSTAINS defendants’ objection unless and

until the State AGs, themselves, submit a request averring they need the CDI for a law enforcement

purpose.

       IT IS SO ORDERED.




                                                 /s/ Dan Aaron Polster_May 3, 2021_
                                                 DAN AARON POLSTER
                                                 UNITED STATES DISTRICT JUDGE




                                                3
